Title: Notes on Insects, 9 May 1798
From: Jefferson, Thomas
To: 


          1798. May. 9.
          The insect which lays it’s egg in the plumb, apricot, nectarine peach, &c. is a Curculio. William Bartram. probably the Curculio Cerasi. [note the Curculio segetum is the weavil.)
          
          that which destroys the Peach tree is an Ichneumon. Wm. Bartram. it lays it’s egg in the peach tree a little within the surface of the earth soon after harvest. it hatches. the worm eats downwards, and becomes winged & escapes in May following. Moses Bartram. boxing round the root, with 4. shingles or boards staked down & filled with dung, prevents the insect. idem.
         